An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1329
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     29 July 2014


PAUL D. JACOKES,
     Petitioner

      v.                                       Pender County
                                               No. 11 CVS 1081
APM BUILDERS, INC.,
     Respondent


      Appeal by petitioner from orders entered 22 July 2013 and

12 August 2013 by Judge Paul L. Jones in Pender County Superior

Court.     Heard in the Court of Appeals 7 April 2014.


      Paul D. Jacokes, pro se, for petitioner-appellant.

      Kenneth G. Ording, for respondent-appellee.


      CALABRIA, Judge.


      Paul D. Jacokes (“Jacokes”) appeals from an order granting

APM   Builders,     Inc.’s    (“APM”)     motion    to   allow    set    off   from

judgment and an order denying the motion to reconsider the order

granting set off from judgment.           We affirm.

      In 2007, Jacokes and APM entered into a contract for the

construction     of   a   house    in   Surf   City,     North   Carolina      (“the

residence”).       Mid-Atlantic Roofing & Sheet Metal, LLC (“Mid-
                                          -2-
Atlantic”), APM’s roofing subcontractor, installed a standing-

seam metal roof on the residence.                    The roof leaked, causing

damage     to   the    interior     and     structural        components      of    the

residence.      Since Jacokes was not compensated for the damages,

which exceeded $80,000, he sought arbitration of the dispute

according to a provision in the contract requiring arbitration

when parties are unable to resolve their disputes.

      In    January     2012,     Jacokes       filed     a   motion     to    compel

arbitration of the dispute with APM arising from the rainwater

intrusions into the residence.                  In June 2012, the arbitrator

awarded    Jacokes     $40,006.64       plus     interest      (“the    arbitration

award” or “the award”).             The award was based upon a finding

regarding the defective installation of the roof, which reduced

the   useful    life     of   the    roof       by   66%.       The    trial       court

subsequently confirmed and entered judgment in favor of Jacokes

and against APM for $41,399.90 (“the judgment”).

      In   August     2012,   Jacokes     filed      a   complaint     against     Mid-

Atlantic, alleging negligence and unfair trade practices, and

sought reimbursement for            damages in excess of $10,000.                   The

parties, in that case, entered into a settlement agreement in

May 2013 in which Mid-Atlantic’s insurance company agreed to

reimburse Jacokes $33,000 on behalf of Mid-Atlantic.                           Jacokes
                                      -3-
subsequently filed a voluntary dismissal with prejudice against

Mid-Atlantic.

      APM filed articles of dissolution in February 2013 without

satisfying the        judgment.       In April 2013, a portion of the

judgment was satisfied pursuant to a writ of execution from the

proceeds of the sale of a truck and trailer titled in APM’s

name.

      In June 2013, APM filed a motion to allow set off against

the     judgment    for   the    amount     of    Mid-Atlantic’s     settlement

payment.     After a hearing, the trial court granted APM’s motion

and ordered a set off in the amount of $33,000.                  As a result,

APM’s     outstanding     balance    on     the   judgment     was   satisfied.

Jacokes also filed a motion to reconsider the order granting the

set off from judgment, with a supporting affidavit stating his

total loss from the roof exceeded $80,000 but that he had only

received a total of $48,672.50.             The trial court denied Jacokes’

motion to reconsider the order granting set off from judgment.

      Jacokes filed notice of appeal for both orders.                  However,

Jacokes    only    presents     arguments    regarding   the   order   granting

APM’s motion for set off and makes no argument before this Court

regarding the motion to reconsider the order granting set off

from judgment.        Therefore, any argument concerning that order
                                            -4-
has    been     abandoned.         See   N.C.     R.   App.    P.     28(b)(6)        (2013)

(“Issues not presented in a party’s brief, or in support of

which      no   reason      or   argument    is     stated,     will       be    taken    as

abandoned.”).

       Jacokes’ sole argument is that the trial court erred by

granting APM’s motion to allow set off for the amount of Mid-

Atlantic’s settlement payment because it was improperly credited

towards the judgment.            We disagree.

       A    trial      court     may     “relieve      a     party     or       his   legal

representative from a final judgment, order, or proceeding” if

the judgment has been “satisfied, released, or discharged, . . .

or    it   is   no    longer     equitable    that     the    judgment       should     have

prospective          application[.]”      N.C.      Gen.     Stat.     §     1A-1,       Rule

60(b)(5) (2013).            “[A] motion for relief under Rule 60(b) is

addressed       to    the    sound     discretion      of    the     trial      court    and

appellate review is limited to determining whether the court

abused its discretion.”              Sink v. Easter, 288 N.C. 183, 198, 217

S.E.2d 532, 541 (1975).

       As an initial matter, Jacokes cites several federal cases

to    support    both       an   alternative      standard     of     review      and    his

substantive arguments.               However, in matters of North Carolina

law, our Courts “are not bound by federal court rulings, so long
                                          -5-
as our decision comports with the United States Constitution.”

Libertarian Party of North Carolina v. State, 365 N.C. 41, 47,

707 S.E.2d 199, 203 (2011) (citation omitted).                      Because there is

relevant North Carolina authority available, we find Jacokes’

reliance on federal cases unpersuasive.

       In North Carolina, the “one satisfaction” rule is set forth

in Holland v. S. Pub. Utils., 208 N.C. 289, 292, 180 S.E. 592,

593-94 (1935) (“[A]ny amount paid by anybody, whether they be

joint    tort-feasors     or   otherwise,        for    and    on   account   of     any

injury    or    damage   should      be   held   for    a   credit     on   the    total

recovery in any action for the same injury or damage.”).                          “Where

‘[t]here is one injury, [there is] still only one recovery.’”

Schenk v. HNA Holdings, Inc., 170 N.C. App. 555, 563, 613 S.E.2d

503,     509    (2005)   (quoting         Radzisz      v.     Harley    Davidson      of

Metrolina, 346 N.C. 84, 89, 484 S.E.2d 566, 569 (1997)).

       Although Jacokes cites the one satisfaction rule in his

brief, he appears to misunderstand the meaning of one recovery.

According to Jacokes, one recovery is only synonymous with “full

recovery,” when the plaintiff “at the end of the day” is made

whole.         To   support    his    position,        Jacokes      cites   Kogut     v.

Rosenfeld, 157 N.C. App. 487, 579 S.E.2d 400 (2003).
                                    -6-
       In Kogut, the plaintiff signed personal guaranties securing

bank loans made to a corporation formed by his wife.                Id. at

488,   579   S.E.2d   at   401.    The    defendant,   Rosenfeld,    was    a

certified public accountant who provided professional services

for both the plaintiff and the corporation.               Id.    After the

plaintiff    and   his   wife   divorced,   the    corporation   filed   for

bankruptcy, and the plaintiff was held partially liable for the

corporation’s debt.        Id. at 488-89, 579 S.E.2d at 401.             The

plaintiff filed a complaint against his wife seeking to recover

his investments in the corporation and a reimbursement on the

guaranty.     Id. at 489, 579 S.E.2d at 401.             The claims were

settled in conjunction with a claim for equitable distribution.

Id.    The plaintiff subsequently filed a complaint against the

defendant, alleging that she led him to believe the corporation

was profitable and unfairly induced him to sign the guaranty.

Id. at 490, 579 S.E.2d at 402.        The trial court granted summary

judgment in favor of the defendant.          Id.     This Court held that

there was a genuine issue of material fact as to the intended

scope and effect of the settlement and release agreement between

the plaintiff and his wife.        Id. at 491, 579 S.E.2d at 403.          In

addition, the plaintiff was not prevented from recovering the

remainder of his losses from the defendant because there was no
                                            -7-
satisfaction and the settlement agreement specifically stated

that the defendant was not released from the plaintiff’s claims.

Id. at 492, 579 S.E.2d at 403.

       Jacokes also believes the material facts in the instant

case   are    indistinguishable            from    Knight    Publ’g       Co.    v.   Chase

Manhattan Bank, 137 N.C. App. 27, 527 S.E.2d 80 (2000).                                   In

Knight,      two    part-owners       of    a     graphic    design    business         sent

fraudulent invoices to the plaintiff for supplies they never

received.          Id. at 28, 527 S.E.2d at 81.                 Plaintiff paid the

invoices      by    checks    that    were        deposited.        Id.         After   the

plaintiff learned of the fraudulent invoice scheme, it filed a

complaint against the two banks that had honored the checks,

demanding reimbursement for its losses in the graphic design

business’ embezzlement operation.                  Id. at 29, 527 S.E.2d at 82.

The trial court entered an order awarding the plaintiff damages

for    its    non-time       barred    losses.         Id.      After       filing      the

complaint, the plaintiff settled claims regarding older checks

that were already time barred with the graphic design business

and the individuals responsible for the fraud.                        Id. at 30, 527

S.E.2d at 82.             The banks argued that they were entitled to

credits      on     the    judgment        corresponding       to     the       settlement

agreement.         Id.    The trial court denied the banks’ motion for
                                          -8-
credit.     Id., 537 S.E.2d at 82-83.              This Court noted that the

record did not support a conclusion that the plaintiff would be

receiving payments in excess of those to which it was equitably

entitled,    and    held     that   the   trial    court   did    not   abuse   its

discretion in denying the banks’ motion for credit.                     Id. at 30-

31, 527 S.E.2d at 83.

      Jacokes       argues     that       both     Kogut    and     Knight      are

indistinguishable from the instant case.                However, we find that

Baity v. Brewer, 122 N.C. App. 645, 470 S.E.2d 836 (1996), more

closely resembles the facts of the instant case.

      In   Baity,    the     plaintiff     filed   a   complaint    against     two

defendants alleging negligence for injuries she suffered in an

automobile collision.          Id. at 646, 470 S.E.2d at 837.             Prior to

trial, the plaintiff settled with one of the defendants for an

amount equal to the limits of his insurance policy, and signed a

release with that defendant releasing him from liability.                       Id.

At trial, the remaining defendant was found negligent.                    Id.   The

trial court denied the remaining defendant’s motion to credit

the amount of the settlement towards the judgment against her.

Id.   This Court cited Holland in reversing the trial court’s

decision to deny the motion for credit.                Id. at 647, 470 S.E.2d

at 838.
                                            -9-
      In the instant case, Jacokes is correct that he “may obtain

separate judgments against each of several wrongdoers” in order

to receive full compensation for his injury.                       Kogut, 157 N.C.

App. at 492, 579 S.E.2d at 403.                   However, Jacokes is mistaken

that the judgment does not represent the full amount of his

injury.     The arbitrator specifically found that the major water

damage to the interior of the home was caused by windblown rain

under    and   over    the       exterior    doors    of    the   residence.          The

arbitrator also found that Jacokes had filed a complaint against

and     entered     into     a     settlement        agreement     with      the      door

manufacturer, which concerned, inter alia, a claim for the cost

of repair or replacement of the residence’s hardwood floors.

      The   arbitrator        awarded     Jacokes     $40,006.64      plus       interest

based on Jacokes’ claims regarding the replacement of the roof

and the repair and painting of the siding and trim damaged in

the roof replacement.              The arbitration award did not include

damages for the water damage to the floors and interior of the

residence      because     the     arbitrator      found    Jacokes       had    already

settled     those     claims        in      his   action      against        the      door

manufacturer.         Since      the    settlement     agreement    with        the   door

manufacturer      included        the    allegations       specifically         regarding

Jackokes’ hardwood floors, his claims for the interior water
                                                -10-
damage were barred.                 Jacokes did not appeal                   the     arbitration

award, but confirmed it in a judgment against APM.

       Jacokes argues that because he incurred damages in excess

of    $80,000       as   a   result      of     the    defective        roof,      he    will    not

realize    a    full      recovery       even     if    he   is       able    to    recover      the

remaining balance of the settlement from APM.                                 He claims that

despite    the       judgment,      he     is    entitled        to    seek     the      remaining

portion of his out-of-pocket costs from other parties, including

Mid-Atlantic.            He also contends that the settlement agreement

with Mid-Atlantic constituted compensation for interior repair

costs, not for the roof replacement costs.                             However, Jacokes is

entitled to only one satisfaction for the damages he sustained.

Holland, 208 N.C. at 292, 180 S.E. at 593-94.                                  The arbitrator

had previously determined that Jacokes had been compensated for

the    interior          repairs      in        his     settlement           with        the    door

manufacturer.            While the settlement agreement between Jacokes

and Mid-Atlantic indicates that the agreement does not prevent

Jacokes “from pursuing recovery on a judgment or any other claim

relating       to    the     Work     against          APM[,]”        the    damages       to    the

residence were confirmed in the unchallenged arbitration award.

Jacokes’       recovery       from       Mid-Atlantic        satisfies             his    judgment

against APM.         Jacokes’ argument is without merit.
                                        -11-
       Because we hold that the trial court did not abuse its

discretion in granting APM’s motion for set off, we need not

discuss Jacokes’ remaining arguments.                 However, it is important

that we briefly include a note on the lack of professionalism in

both   parties’     briefs.      Specifically,         while    counsel    for   APM

claims    that     Jacokes    was   “disrespectful”            in   presenting    an

argument regarding the trial court’s conduct during the hearing,

counsel’s   emotional        response    to    both    of   Jacokes’      remaining

claims is an instance of the pot calling the kettle black.



       Affirmed.

       Chief Judge MARTIN and Judge McGEE concur.

       Report per Rule 30(e).